Citation Nr: 0740285	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  05-31 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to July 19, 2004 for 
the grant of apportionment of the veteran's disability 
compensation payments for the appellant and her minor child.


REPRESENTATION

Appellant represented by:	Italian American War Veterans 
of the United States, Inc.


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1983 to June 1989 
and from July 1993 to August 1993.  The appellant is the 
veteran's ex-spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 special apportionment 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which granted an 
apportionment in favor of the appellant and her minor child.  
The appellant filed a timely appeal with respect to the 
effective date of that grant.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record reveals that the appellant has not received the 
notice required under 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2007).  

Such notice must accomplish the following: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim, to include the 
establishment of the effective date; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

The appellant disagreed with the July 19, 2004 effective date 
assigned when an apportionment was granted by decision dated 
in December 2004.  She has not yet received notice as to how 
effective dates are established.  Although notice regarding 
the specific process was included in the July 2005 statement 
of the case, the appellant was not afforded the opportunity 
to submit additional evidence; nor was her claim 
readjudicated thereafter.  Corrective notice should be sent 
and any consequent development conducted.

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  Notify the appellant of the information and 
evidence necessary to substantiate her claim for 
an earlier effective date for the grant of 
apportionment.  She should be notified of 
information and evidence that VA would seek to 
provide and information and evidence that she was 
expected to provide.  The appellant should be 
asked to provide any evidence in her possession 
that pertains to the claim which has not already 
been submitted.

2.  Thereafter, readjudicate the issue on appeal.  
The appellant, the veteran, and their respective 
representatives, if any, should be furnished a 
supplemental statement of the case which addresses 
all evidence associated with the claims file since 
the last statement of the case.  The appellant, 
the veteran, and their representatives should be 
afforded the applicable time period in which to 
respond.

The appellant and veteran have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. A. MARKEY	
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



